Recent Developments On January 26, 2009, we announced our 2008 year end results. Statistical highlights are set forth below. The quarterly results for 2008 and 2007 and the full year results for 2008 are not audited, and the results are not necessarily indicative of results that may be expected for future periods. This information should be read together with our consolidated financial statements incorporated by reference in the accompanying prospectus and prospectus supplement. See also "Cautionary Statement Regarding Forward-Looking Statements" in the accompanying prospectus. FOURTH QUARTER 2008 VS. FOURTH QUARTER 2007 (ENDING DECEMBER 31) (Millions of dollars) 2008 2007 CHANGE Revenues $661 $780 (15%) Profit Before Tax $(10) $172 (106%) Profit After Tax $13 $113 (88%) New Retail Financing $3,428 $4,100 (16%) Total Assets $32,082 $29,429 12% FULL YEAR 2008 VS. FULL YEAR 2007 (ENDING DECEMBER 31) (Millions of dollars) 2008 2007 CHANGE Revenues $2,999 $2,998 0% Profit Before Tax $505 $728 (31%) Profit After Tax $385 $494 (22%) New Retail Financing $15,879 $14,074 13% Fourth quarter and full year 2008 profit declines were principally due to (i) decreased net yield on average earning assets, (ii) higher provision for credit losses primarily related to deteriorating global economic conditions, (iii) interest rate volatility, primarily in the fourth quarter, resulting in mark-to-market adjustments on interest rate derivative contracts, (iv) increase in general, operating and administrative expenses and (v) write-downs on retained interests related to the securitized asset portfolio due to worse than expected losses.
